Citation Nr: 1132612	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-03 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for degenerative joint disease (DJD) of the lumbosacral spine with lower leg numbness.

2.  Entitlement to an initial rating higher than 10 percent for inflammatory colitis, irritable bowel syndrome (IBS), and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from November 1997 to April 1998 and from February 2003 to May 2004.

This appeal to the Board of Veterans' Appeals (Board) is from August 2006 and September 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2006 decision, in relevant part, granted service connection for non-specific inflammatory colitis or IBS and GERD and assigned an initial 10 percent rating retroactively effective from May 28, 2004, the day following the conclusion of the Veteran's second period of service when she returned to life as a civilian.  The RO also granted service connection for DJD of the lumbosacral spine and assigned an initial 20 percent rating retroactively effective from September 16, 2005, the date of receipt of this claim.  In response, the Veteran submitted a notice of disagreement (NOD) in April 2007 requesting higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After having the Veteran reexamined in August 2007 and considering other medical and lay evidence, including VA outpatient treatment records, the RO issued another decision in September 2007 confirming and continuing the initial 20 percent rating for the DJD of the lumbosacral spine, but also recharacterizing this disability as inclusive of lower leg numbness.  The RO sent the Veteran a statement of the case (SOC) in February 2008, and she responded by submitting a timely substantive appeal (VA Form 9) later in February 2008 to complete the steps necessary to perfect her appeal of these claims to the Board.  38 C.F.R. § 20.200 (2010).

The Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.



REMAND

The Veteran initially was provided VA compensation examinations in July 2006, but those examinations primarily were to determine the nature and etiology of her disabilities at issue since, at the time, she was trying to establish her entitlement to service connection for these disabilities.  The RO, as mentioned, since has granted service connection for these disabilities in August 2006.

The Veteran was reexamined in August 2007, but since this additional examination focused primarily on the cervical segment of her spine because she had a pending claim for service connection for degenerative changes of her cervical spine, 
range-of-motion testing was not performed concerning the lumbosacral segment of her spine.  So her disabilities at issue in this appeal were last examined over 5 years ago.

In a May 2011 brief, her representative made note of this and argued that these disabilities resultantly need to be reexamined because they may have worsened since the July 2006 examinations.  The Board agrees this additional development of these claims is needed before deciding whether higher ratings are warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination to reassess the severity of the Veteran's low back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review and consideration of the relevant history.

All necessary diagnostic testing and evaluation should be performed.  The examiner must describe all symptoms due to this disability, including any associated neurological pathology or impairment (sciatic neuropathy/radiculopathy).  To this end, the examiner should determine:  (a) whether there is any complete or incomplete paralysis of any nerve related to this low back disability, and, if so (b) identify the nerve and state whether the paralysis is mild, moderate, moderately severe or severe.

In reporting the results of range-of-motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and premature or excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated or prolonged use or during flare-ups and, if possible, try and quantify the extent of this additional disability, such as by specifying the amount the Veteran's range of motion is further restricted in these circumstances and situations.


The examiner should also indicate whether there is ankylosis, favorable or unfavorable.

The examiner should determine, as well, whether there is disc disease (intervertebral disc syndrome (IVDS)) associated with this low back disability and, if there is, whether it has caused any incapacitating episodes - meaning periods of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.  If it is determined there have been incapacitating episodes, the examiner needs to specify their total duration during the past 12 months.

It is imperative the examiner discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Also schedule another VA compensation examination to reassess the severity of the Veteran's inflammatory colitis, IBS, and GERD.  The claims file, including a copy of this remand, must be made available to the examiner for review and consideration of the relevant history.

All necessary diagnostic testing and evaluation should be performed.  The examiner must describe all symptoms due to this service-connected disability.  In doing so, the examiner should specifically state whether (i) there is any persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain; (ii) whether there is pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; (iii) whether any of the symptoms cause severe impairment of health; (iv) or whether there is any diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

It is imperative the examiner discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate these claims in light of the additional evidence.  If either claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

